Motion to amend remittitur granted. Return of remittitur is requested and, when returned, it will be amended by adding *970thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States, viz.: Appellants contended that they were denied equal protection under the law contrary to the one man-one vote principle, contrary to the Fourteenth Amendment of the Constitution of the United States, and further that the Negro and Puerto Rican voters were, by said action, discriminated against by reason of their race, color and national origin and thus their right to effective franchise was diluted or destroyed contrary to the Fourteenth and Fifteenth Amendments of the Constitution. The Court of Appeals considered these contentions and held that there was no violation of appellants’ constitutional rights. [See 22 N Y 2d 903.]